  Case 6:19-cv-00235-RBD-GJK Document 7 Filed 04/19/19 Page 1 of 1 PageID 31




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                     "IN ADMIRALTY"


IN THE MATTER OF THE COMPLAINT
OF LAWRENCE W. HALL, and WESLEY
BRYANT, as Owners of a 2017 Tidewater              CASE No.: 6:19-cv-00235-RBD-GJK
210 LXF with Hull ID Number
NLPZF12 11617, its engines, tackle, apparel,
etc.for Exoneration from or Limitation of
Liability,

              Petitioners.



           NOTICE OF FILING AFFIDAVIT OF PROOF OF PUBLICATION

       Petitioners, Lawrence W. Hall and Wesley Bryant, by and through undersigned counsel,

and in accordance with Supplemental Rule F(4) and Middle District Local Admiralty Rule 7.06(b),

hereby files the Affidavit of Proof of Publication of the Notice to Claimant of Complaint for

Exoneration From or Limitation Of Liability.

       Dated: April   4 2019.
                                           Respect        ubi




                                           Eric C. Thiel FBN 016267
                                                        -



                                           BANKER LOPEZ GASSLER P.A.
                                           501 East Kennedy Boulevard, Suite 1700
                                           Tampa, FL 33602
                                           Telephone: (813) 221-1500
                                           Facsimile: (813) 222-3066

                                           Attorneys for Petitioners
